Citation Nr: 0937244	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-37 962	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
meningitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to sleep apnea.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder, claimed as "breathing 
problems," secondary to sleep apnea.  

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to meningitis.  

6.  Entitlement to service connection for a disorder 
characterized by loss of equilibrium (vertigo), claimed as 
secondary to meningitis.

7.  Entitlement to service connection for plantar fasciitis.

8.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to meningitis.

9.  Entitlement to service connection for chronic tinnitus, 
to include as secondary to meningitis.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

In a March 2008 decision, the Board determined that the new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for meningitis, 
service connection for sleep apnea, service connection for 
hypertension and service connection for a chronic respiratory 
disorder.  The Board also denied service connection for a low 
back disability, service connection for a disorder 
characterized by a loss of equilibrium (vertigo), service 
connection for plantar fasciitis, service connection for 
bilateral hearing loss and service connection for chronic 
tinnitus.

In December 2008, the Veteran, through her attorney, moved 
the Board for reconsideration of all of the issues in the 
March 2008 decision based upon the discovery of service 
treatment records not previously of record.  In April 2009, 
the Board ordered reconsideration of all issues adjudicated 
in the March 2008 decision.  

In the decision below, the Board reopens the claims of 
entitlement to service connection for meningitis, service 
connection for sleep apnea, service connection for 
hypertension and service connection for a chronic respiratory 
disorder.  The Board then REMANDS those claims, as well as 
the claims for service connection for a disorder 
characterized by a loss of equilibrium, service connection 
for plantar fasciitis, service connection for hearing loss 
and service connection for chronic tinnitus to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In unappealed rating decisions dated in April and August 
2000, the RO denied entitlement to service connection for 
hypertension, sleep apnea and a respiratory disorder claimed 
as "breathing problems."

2.  In an unappealed August 2002 rating decision, the RO 
denied service connection for hypertension, service 
connection for sleep apnea and service connection for 
meningitis.

3.  In August 2003, the Veteran sought to reopen the claims 
of entitlement to service connection for meningitis, sleep 
apnea, hypertension and a chronic respiratory disorder.  

4.  The evidence submitted since the prior final rating 
decisions is neither cumulative nor redundant and raises a 
reasonable probability of substantiating the claims of 
entitlement to service connection for meningitis, sleep 
apnea, hypertension and a chronic respiratory disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for meningitis, 
sleep apnea, hypertension and a chronic respiratory disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

The RO provided the Veteran with VCAA notice on her claims to 
reopen for service connection for sleep apnea, hypertension 
and meningitis in August 2003.  
The August 2003 notification letter informed the veteran of 
the requirement of submitting new and material evidence to 
reopen a previously denied claim.  The August 2003 letter 
satisfied the Kent requirements by providing the Veteran with 
notice of the evidence of service connection previously found 
lacking with respect to the claims.   

The August 2003 letter also advised the Veteran of the 
information and evidence required to substantiate the claims 
for service connection for plantar fasciitis and a low back 
condition.  

A March 2005 letter informed the Veteran of the information 
and evidence required to substantiate the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

Accordingly, based upon the foregoing, the Board finds that 
the requirements of the duty to notify have been met.  

II. Analysis of Claims 

An April 2000 rating decision denied service connection for 
sleep apnea and hypertension.  The RO found that there was no 
evidence of a relationship between sleep apnea or 
hypertension and the Veteran's service.  

In April 2000, the RO advised the Veteran of the rating 
decision and of her appellate rights with respect to the 
decision.  The Veteran did not appeal the April 2000 rating 
decision.  The Veteran sought to reopen her claims of 
entitlement to service connection for hypertension, sleep 
apnea and breathing problems in June 2000. 

In an August 2000 rating decision, the RO denied reopening of 
the Veteran's claims for service connection for hypertension, 
sleep apnea and breathing problems.  The RO determined that 
new and material evidence was not submitted to reopen the 
claims.  The RO found that there was no diagnosis of a 
breathing condition and no evidence relating a breathing 
condition to service.  The RO also found that hypertension 
was not related to service.  The RO determined that sleep 
apnea was diagnosed after service in 2000 and concluded that 
the evidence of record did not relate sleep apnea to service.   

The evidence considered by the RO in conjunction with the 
August 2000 rating decision included a report of a June 2000 
VA examination and private medical records dated in 2000.  

In March 2002, the Veteran submitted a claim to reopen for 
service connection for sleep apnea, service connection for 
hypertension and service connection for meningitis.  An 
August 2002 rating decision denied entitlement to service 
connection for sleep apnea, hypertension and meningitis.  The 
RO found that these conditions neither occurred in or were 
caused by service.  The RO also determined that hypertension 
did not manifest to a compensable degree within a presumptive 
period.  

The evidence considered by the RO in conjunction with the 
August 2002 rating decision included VA outpatient treatment 
records dated from April 2001 to April 2002.

The appellant sought to reopen her claims for service 
connection for sleep apnea, hypertension and meningitis in 
August 2003.  

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable probability of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the August 2002 rating decision 
includes service treatment records, private audiological 
treatment records and VA outpatient treatment records.  

The service treatment records show that the Veteran reported 
throat trouble of several months in duration.  A December 
1950 entry in the service treatment records noted that the 
Veteran had high blood pressure during a period of sore 
throat.  Specific values were not known. 

Service treatment records show that the Veteran was diagnosed 
with meningitis in September 1951.  A September 1951 entry 
noted that the Veteran's eardrums were "retracted and 
infected."  A September 1951 entry in the service treatment 
records noted a slight increase in breath sounds.

Private treatment records from Hemphill Hearing Center show 
current diagnoses of hearing loss and meningitis.  These 
records provide a nexus opinion linking the Veteran's hearing 
loss and tinnitus to meningitis.  The newly submitted VA 
outpatient treatment records reflect current diagnoses of 
obstructive sleep apnea and hypertension.  

The Board finds that the evidence received since the prior 
final denial is new because it was not previously submitted 
to agency decisionmakers and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  The evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for sleep apnea, 
hypertension, meningitis and a chronic respiratory disorder 
and raises a reasonable possibility of substantiating those 
claims.  The RO previously denied the Veteran's claims due to 
a lack of evidence that the claimed conditions occurred in or 
were caused by service.  The service treatment records 
indicate that meningitis was diagnosed during service and 
further reflect that elevated blood pressure and breathing 
problems were also noted.   
 
Having determined that new and material evidence has been 
received to reopen the claims of service connection for sleep 
apnea, hypertension, meningitis and a chronic respiratory 
disorder, the Board may proceed to consider those claims on 
the merits.

ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for meningitis, service 
connection for sleep apnea, service connection for 
hypertension and service connection for breathing problems 
are reopened.  To that extent only, the claims are allowed.  

REMAND

The Veteran claims entitlement to service connection for 
meningitis, sleep apnea, hypertension, breathing problems, a 
low back disability and plantar fasciitis.  Records have been 
added to the record that have not yet been reviewed by the 
RO.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

In September 1951, the Veteran was treated for meningitis.  A 
VA examination is necessary to determine whether the Veteran 
has residual disability related to meningitis during service.  

With respect to hearing loss and tinnitus, a September 2004 
opinion from a private audiologist indicated that the 
Veteran's current hearing loss and tinnitus are related to 
meningitis during service.  Service treatment records dated 
in September 1951 noted retracted eardrums.  

An entry in the service treatment records dated in September 
1951 noted an increase in breath sounds.  A VA examination is 
required to determine whether a chronic respiratory disorder 
is related to breathing problems noted during service.   

The Veteran claims that plantar fasciitis is related to her 
duties during service as a drill instructor. 

Service treatment records show that complaints of backache 
were noted in September 1951.  

VA medical records show that the Veteran has reported a 
history of vertigo since she had meningitis in 1951. 

Given the foregoing, the Board finds that a VA examination is 
necessary to determine whether the claimed disabilities are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the disabilities at issue.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner should answer the following 
questions:

a.	Is it at least as likely as not (50 
percent or greater likelihood) that the 
Veteran has residual disability related 
to the meningitis that was diagnosed 
during service?

b.	Is it at least as likely as not that 
currently diagnosed sleep apnea 
disorder is related to service?

c.	Is it at least as likely as not that 
hypertension is related to service or 
to disability which had its onset 
during service?  

d.	Is a current low back disability at 
least as likely as not related to 
service, including to meningitis 
diagnosed during service ?

e.	If a chronic respiratory disorder is 
diagnosed, is such a disorder at least 
as likely as not related to service or 
to a disability which had its onset 
during service?

f.	Is vertigo at least as likely as not 
related to service, including 
meningitis diagnosed during service?

g.	The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

h.	A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a thorough evaluation and a 
review of the claims folder, the examiner 
should answer the following questions:

        a.  If bilateral hearing loss is 
diagnosed, is bilateral
hearing loss at least as likely as not 
related to service, including meningitis 
diagnosed during service?

b.  If tinnitus is diagnosed, is tinnitus 
at least as likely as not related to 
service, including to meningitis 
diagnosed during service?

c.  A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the benefits sought 
are not granted, the RO should furnish the 
Veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
            JOHN J. CROWLEY                                      
R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


